COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


SHERRELL CORPREW
                                                                  MEMORANDUM OPINION*
v.     Record No. 0375-04-1                                            PER CURIAM
                                                                    SEPTEMBER 7, 2004
NORFOLK SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                 Marc Jacobson, Judge

                 (Curtis T. Brown, on brief), for appellant.

                 (Bernard A. Pishko, City Attorney; Adam D. Melita, Assistant City
                 Attorney, on brief), for appellee.

                 (Ashton H. Pully, Jr., Guardian ad litem for the minor child).1


       On January 27, 2004, the trial court entered an order terminating the parental rights of

Sherrell Corprew to her daughter pursuant to Code § 16.1-283(B) and 16.1-283(C)(2). On

appeal, Corprew contends the trial court made no explicit finding that termination of her parental

rights was in the best interests of the child. Upon reviewing the record and briefs of the parties,

we conclude this appeal is without merit. Accordingly, we summarily affirm the decision of the

trial court. See Rule 5A:27.

       A termination of parental rights pursuant to either Code § 16.1-283(B) or Code

§ 16.1-283(C)(2) requires a finding, upon clear and convincing evidence, that termination is “in

the best interests of the child.” Code § 16.1-283(B) and 16.1-283(C)(2). Although the written


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        The Guardian ad litem requested leave to file a brief pursuant to Rule 5A:23(d). The
Court has determined a brief unnecessary in this case.
statement of facts in this case did not state the trial court found termination was in the best

interests of the child, the trial court’s order terminating Corprew’s parental rights states the trial

court, based upon clear and convincing evidence, found it was in the child’s best interests to

terminate Corprew’s parental rights. “[T]rial courts speak only through their written orders and

. . . such orders are presumed to reflect accurately what transpired.” McMillion v. Dryvit

Systems, Inc., 262 Va. 463, 469, 552 S.E.2d 364, 367 (2001).

        The record demonstrates the trial court made the necessary findings to support

termination pursuant to Code § 16.1-283(B) and 16.1-283(C)(2).2 Accordingly, we affirm the

trial court’s ruling.

                                                                                             Affirmed.




        2
          To the extent Corprew argues the trial court failed to consider certain factors in
determining termination was in the child’s best interests, the record does not reflect Corprew
raised this argument in the trial court. “The Court of Appeals will not consider an argument on
appeal which was not presented to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299,
308, 494 S.E.2d 484, 488 (1998). See Rule 5A:18. Accordingly, Rule 5A:18 bars our
consideration of this question on appeal. Moreover, the record does not reflect any reason to
invoke the good cause or ends of justice exceptions to Rule 5A:18.
                                               -2-